Title: John Adams to Abigail Adams, 28 April 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phil. April 28. 1796
          
          Our Coach is Still immoveable. The Anarchical Warriours are beat out of all their Entrechments by the Arguments of the Friends of Peace and order. But Party Spirit is blind and deaf. totally destitute of Candour—unfeeling to every candid sentiment. The People are alarmed and Petitions are coming from all Quarters, mostly in favour of the Treaty. The Business will not be finished, if the first Vote should be against the Treaty in the House. The Senate must then take up the Subject and Send down a Bill for Appropriating Monies for the British Treaty which will occasion another Debate in the House.
          I have no Letter from you this Week as yet.
          Mr Madison looks worried to death. Pale, withered haggard— Livingston looks like Horror. They have brought themselves into great Embarrassments. Gallatin has been exposed and his Ignorance as well as his other Ridicules held up. It is intollerable that a Forreigner, Should act such a Part as he has done and yet go on. I am with, long habits of / Attachment your
          
            J. A
          
        